          Case 2:20-cv-00036-AM Document 1-3 Filed 05/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  DEL RIO DIVISION

UNITED STATES OF AMERICA,                         )
                                                  )
                              Petitioner,         )
                                                  )
V.                                                )          CIVIL NO. DR-20-CV-36-
                                                  )
$1,531,924.54 IN UNITED STATES                    )
CURRENCY SEIZED FROM                              )
JPMORGAN CHASE BANK ACCOUNT                       )
405685541 IN THE NAME OF                          )
D L INVESTMENTS,                                  )
                                                  )
                              Respondent.         )

                      WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

        WHEREAS a Verified Complaint for Forfeiture in rem was filed on the                   day

of                            , 2020, against the following property:

     $1,531,924.54 in United States Currency Seized from JPMorgan Chase Bank Account
     405685541 in the Name of D L Investments,

hereinafter the "Respondent Property,” alleging that the Respondent Property is subject to

forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981(a)(1)(C) for violation

of Title 18 U.S.C. § 1343; and

        WHEREAS an Order has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United

States of America.

        YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of Respondent Property as soon as practicable by serving a copy of this warrant on the
         Case 2:20-cv-00036-AM Document 1-3 Filed 05/12/20 Page 2 of 2




custodian in whose possession, custody or control the Respondent Property is presently found, and

to use whatever means may be appropriate to protect and maintain the Respondent Property in

your custody until further order of this Court, including designating a substitute custodian or

representative for the purposes of maintaining the care and custody of the Respondent Property

and to make a return as provided by law.

       SIGNED this            day of                                 , 2020.


                                                      JEANNETTE CLACK
                                                      United States District Clerk
                                                      Western District of Texas

                                                By:
                                                      Deputy




                                               2
